  8:20-cv-00233-JFB-CRZ Doc # 32 Filed: 12/22/20 Page 1 of 1 - Page ID # 481




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BOBETTE LERNER,

                  Plaintiff,                           8:20CV233

      vs.
                                                         ORDER
AETNA HEALTH MANAGEMENT, LLC,
a Delaware Limited Liability Company;

                  Defendant.



      Defendant’s unopposed motion to continue, (Filing No. 30), is granted as
follows:

      1)   The deadline for requesting leave to serve discovery is extended to
      January 21, 2021.

      2)    The deadline for responding to Plaintiff’s Motion to Compel is
      extended to January 4, 2021.

      3)    The deadline for filing the administrative record, and cross-motions
      for summary judgment based on that record is extended to May 21, 2021.


      Dated this 22nd day of December, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
